DETAILED ACTION
Election/Restrictions
According to Unity of Invention Rule 1.475, an international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

If an application contains claims to more or less than one of the combinations of categories of invention set forth above, unity of invention might not be present.
If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3) (a) and § 1.476(c).
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Analysis of Unity of Invention – The invention of claim 1 is taught by the combination of prior arts US 2017/0200794 A1 (Huang) and US 2015/0021707 A1 (Mikhalev). Huang discloses in para. [0043] - [0048] with respect to Fig. 4A and 4B, a transistor device 400 including a source-connected field plate formed in a single metal layer in accordance with embodiments of the present invention. In FIG. 4B, dielectric layer 426 has been hidden to expose structure underlying dielectric layer 426. Buffer layer 413 is formed over substrate 412 and nucleation layer 411, with a suitable buffer layer 413 including a high-impedance dielectric material. Channel layer 415 is over buffer layer 413. Barrier layer 416, which may include AlGaN, is formed over channel layer 415.

    PNG
    media_image1.png
    386
    553
    media_image1.png
    Greyscale

Mikhalev teaches in para. [0012] – [0016] with respect to Fig. 1 that the source terminal 150 includes a source terminal field plate 156 that extends laterally from the source terminal 150 toward the gate terminal head 146 over the source diffusion region 114. The drain terminal 160 includes a drain terminal field plate 166 that extends laterally from the drain terminal 160 toward the gate terminal head 146 over the drain diffusion region 116. The field plates 156 and 166 may extend up to or beyond the active area of the FET 100 defined by the trench 128 in the silicon substrate 120. The field plates 156 and 166 serve to shield the silicon substrate 120 from electromagnetic activity in conductors above the silicon substrate 120.

    PNG
    media_image2.png
    417
    718
    media_image2.png
    Greyscale

Thus the invention of claim 1 is taught by the combination of Huang and Mikhalev. As such, the inventions lack Unity of Invention according to Rule 1.475. It means that the technical features of claim 1 are not “special technical features”. Furthermore, the device can be formed by using a different method other than the claimed method.
Based on the above analysis, restriction to one of the following inventions is required under 37 CFR 1.499 Unity of Invention rule:
Group I.	Claims 1-11 and 20-22, drawn to Devices, classified in H01L29/404. 
Device (claims 1-11) and circuit (claims 20-22) are considered as separate inventions since circuit in the invention (claims 20-22) can potentially use different device other than the invention (claims 1-11).
Group II. 	Claims 12-19, drawn to a Method, classified in H01L21/765.
		The device (claims 1-11) of the invention can potentially be made by another method other than the invented method (claims 12-19).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. Specially, even if one of the inventions overcome a prior art, it would not be able to overcome the prior art for the other inventions. As such they are distinct inventions. See MPEP 1850 (I).
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.

Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention (Group and Species) to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
As indicated earlier, the election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/15/2021